   Case 3:19-cv-02281-K Document 28-1 Filed 11/14/19                 Page 1 of 1 PageID 283



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                              Plaintiff,

         vs.                                                Civil Action No. 3:19-cv-02281-K

MATCH GROUP, INC., a corporation,

                              Defendant.


                                     [PROPOSED] ORDER

         AND NOW, this 14th day of November 2019, upon consideration of Match Group, Inc.’s

unopposed motion for extension of the page limit for the Reply brief in support of Match Group

Inc.’s motion to dismiss, it is hereby ORDERED that the motion is GRANTED. Match Group,

Inc. is hereby permitted to file a Reply brief in support of its motion to dismiss of no more than

15 pages long.




                                              Honorable Ed Kinkeade
                                              United States District Judge




ACTIVE 250985656
